DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,2,5,6,8-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 4,560,195 to Price et al.
Re Claim 1, Price discloses a resilient protective device (10) configured to absorb and dissipate impact energy for use on a cargo vehicle comprising: a resilient shell (12) configured to attach to a front plane (52) of the cargo vehicle, the shell comprising: a top face (top mounting flange 25) configured to cover a top edge of the cargo vehicle; a lower face configured to attach to a front wall (52) of the cargo vehicle; an offset portion configured to absorb impact, wherein the offset portion connects the top face (see figure 1) and the lower face, creating a cavity between the offset portion and the front plane of the cargo vehicle.
Re Claim 2, Price discloses wherein the resilient shell  (12) comprises a resilient plastic (col 5, lines 34-37) and is configured to physically attach to the cargo vehicle along an edge of the lower face (by bottom flange 28).
Re Claim 5, Price disclose wherein the resilient shell comprises an integral mounting plane at an angle from the cargo system to comply with federal lighting requirements (integral mounting plane and flange 28 @ angle of the length of the truck).
Re Claim 6, Price discloses further comprising a compressible portion (ribs 23, 24) disposed within the cavity.
Re Claim 8, Price discloses wherein the compressible portion comprises a plurality of spring devices (resilient rib portions 23).
Re Claim 9, Price discloses comprising a plurality of horizontal linear segments (bottom flange 28 has segments separated by sir vent 40).
Re Claim 10, Price discloses comprising a plurality of vertical linear segments (side flanges 26).
Re Claim 11, Price discloses wherein the resilient shell is a deflective portion and, further comprising a reinforcement element (integral flanges 26) that is integral to the deflective portion (12).
Re Claim 12, Price discloses a protective device for a vehicle comprising: a resilient outer shell (12) configured to attach to a front plane (52) of a vehicle; and a compressible portion (23, 24) disposed in a cavity defined between the resilient shell and the vehicle proximate to a top front edge of the vehicle.
Re Claim 13, Price discloses wherein the resilient shell includes a top face (25) disposed above a top wall of the vehicle, a front face configured to attach to a front wall (52) of the vehicle upon a lower portion, and a pair of side faces (26) configured to cover each side wall of the vehicle.
Re Claim 14, Price discloses wherein the resilient shell further includes a curved portion configured to extend outward from the top wall of the vehicle and curve downward and back toward a surface of the vehicle when the resilient shell is attached to the vehicle (see figures 3 and 4), and wherein the curved portion covers the front face and the pair of side faces (26).
Re Claim 15, Price discloses  wherein a cavity is defined between the curved portion and the top wall of the vehicle (see figures 3 and 4).
Re Claim 16, Price discloses wherein the resilient shell has an aerodynamic shape (air deflector).
Re Claim 17, Price discloses wherein the shell comprises an integral mounting plane (25) at an angle from the cargo system to comply with federal lighting standards.
Re Claim 18, Price discloses an aerodynamic structure for a vehicle comprising: an outer surface having an aerodynamic shape configured to attach to a front plane of a vehicle; and to provide impact protection via energy absorption or dissipation; and a compressible portion integral to the outer surface (see figure 3).
Re Claim 19, Price discloses wherein the outer surface includes a top face configured to engage with a top wall of the vehicle, a front face configured to attach to a wall of the vehicle, and a pair of side faces configured to engage with and in proximity to each side wall of the vehicle (see figure 4).
Re Claim 20, Price discloses wherein the outer surface further includes a curved portion that is configured to extend outward from the top wall of the vehicle and curve downward and back toward the vehicle and to connect to the front face and also connects to the pair of side faces thereby enclosing the outer shell and forming the aerodynamic shape (again see figure 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Price in view of US 20080061597 to Reiman.
	Price fails to disclose wherein the resilient shell comprises a composite material, wherein the resilient shell comprises a metal.
	Reiman teaches the resilient shell comprises a composite material (shell 130 and vertical surfaces 140, 142), paragraph [0023]), wherein the resilient shell comprises a metal (paragraph [0023]).
	It would have been obvious to one with ordinary skill in the art before the effective filing date to use the different materials as taught by Reiman in order to make the device light weight and to strengthen. 
	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Price in view of US 4,457,550 to Geilow et al.
Price fails to disclose wherein the compressible portion comprises an energy absorbent foam.
Geilow et al teaches wherein the compressible portion comprises an energy absorbent foam (col 4, lines 30-41)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to use the foam for energy absorption in order to increase resistance to impact.
Conclusion
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	“to comply with federal lighting requirements” is indefinite for it is unclear as to what structure is actually being claimed, the lighting or the structure.
Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA ANN BONIFAZI whose telephone number is (571)272-4737. The examiner can normally be reached Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA ANN BONIFAZI/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612